                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-00080-KLM

MICHAEL LANTZ, an individual

      Plaintiff,

v.

G&S SALES & PAWN LLC, a Colorado Limited Liability Company,
SHARON MARQUARDT, an individual

      Defendants


       DEFENDANTS’ UNOPPOSED MOTION TO CONTINUE SCHEDULING
                           CONFERENCE



       Defendants G&S Sales and Pawn LLC and Sharon Marquardt, through undersigned
counsel, submit the following Motion to Continue the Scheduling Conference and state as
follows:

1. Plaintiffs, by and through their undersigned counsel, and pursuant to D.C. Colo. L. Civ. R.
   6.1(a), respectfully submit this Motion for Continuance of the Initial Scheduling
   Conference, currently set for Monday, April 22, 2019 at 10:30 am.

2. Prior to the filing of this motion, pursuant to D. C. Colo. L. Civ. R. 7.1, counsel for the
   Defendants conferred with counsel for the Plaintiff and this motion is unopposed

3. Plaintiff filed his Complaint on January 10, 2019.

4. Plaintiff filed an Amended Complaint on February 6, 2019.

5. Defendants have been acting in this case pro se, until they retained the undersigned
   yesterday.

6. The undersigned would like an opportunity to file a responsive pleading, to confer with
   counsel for the Plaintiff pursuant to Fed. R. Civ. P. 26(f) and jointly draft a Proposed
   Scheduling order pursuant to D. C. Colo. L. Civ. R. 26.1(a).

7. In addition, the undersigned will be out of town for a funeral on Monday, April 22, 2019 and
   will be unable to attend the currently set Scheduling Conference.

                                                 1
      WHEREFORE, Plaintiffs respectfully request that the Scheduling Conference currently
for Monday, April 22, 2019 at 10:30 am be continued for three weeks.

Dated: April 16, 2019                                            /s/ Zachary S. Westerfield

                                                                    Zachary S. Westerfield
                                                                           Logan R. Martin
                                                               Westerfield & Martin, LLC
                                                            600 17th St. Ste. 2800 S. Tower
                                                                         Denver, CO 80202
                                                                          Ph: 303.748.3444
                                                          Email: zach@westerfieldlaw.com
                                                               logan@westerfieldlaw.com
                                                                   Attorney for Defendants



                             CERTIFICATE OF SERVICE

       I certify that on April 16, 2019 the foregoing DEFENDANTS’ UNOPPOSED
MOTION TO CONTINUE SCHEDULING CONFERENCE was e-filed with the court and
served via CM-ECF or by First-Class US Mail to the following:

Sarah Parady
Lowrey Parady, LLC
1725 Hight St. Suite 1
Denver, CO 80218
Counsel for Plaintiff


                                                                 /s/ Zachary S. Westerfield




                                            2
